UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-7036


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

RONALD ELZEY, a/k/a Duff,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:09-cr-00288-WDQ-11; 1:12-cv-01823-WDQ)


Submitted:   August 29, 2013                 Decided: September 4, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Elzey, Appellant Pro Se. Antonio J. Reynolds, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronald        Elzey   seeks    to    appeal    the    district       court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2013)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a     certificate     of     appealability.           28     U.S.C.

§ 2253(c)(1)(B) (2006).            A certificate of appealability will not

issue     absent     “a     substantial     showing       of     the    denial    of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,      537     U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                          Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Elzey has not made the requisite showing.                         Accordingly, we

deny a certificate of appealability and dismiss the appeal.                            We

dispense     with        oral   argument    because       the     facts    and     legal




                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3